   8:20-cv-00084-JFB-CRZ Doc # 37 Filed: 07/23/21 Page 1 of 1 - Page ID # 98




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

AMERICAN SEEDS, LLC,

                    Plaintiff,                              8:20CV84

       vs.
                                              AMENDED PROGRESSION ORDER
BLAKE W. BARTELS,

                    Defendant.


       The parties’ joint motion to extend certain progression deadlines (Filing No.
36) is granted and following deadlines are extended:

  1)      The deposition deadline, including but not limited to depositions for oral
          testimony only under Rule 45, is September 3, 2021.


  2)      The deadline for filing motions to dismiss and motions for summary
          judgment is October 8, 2021.



       Dated this 23rd day of July, 2021.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
